            Case 1:19-cv-06368-JMF Document 84 Filed 09/29/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                                  Plaintiff,                   Docket No. 1:19-cv-06368-JMF

         - against -

  BANDSHELL ARTIST MANAGEMENT

                                  Defendant.




                        DECLARATION OF RICHARD LIEBOWITZ


       I, RICHARD LIEBOWITZ, declare that the following is true and correct to the best of

my personal knowledge.

       1.       I am the managing partner of the Liebowitz Law Firm, PLLC (the “LLF”) and

admitted to practice law in this District.

       2.       On June 26, 2020, the Court ordered me to file a copy of the Court’s 6/26/20

Opinion and Order on the docket of “any currently pending case that was brought by Mr.

Liebowitz or his firm” no later than July 27, 2020. Usherson v. Bandshell Artist Mgmt., No. 19-

CV-6368 (JMF), 2020 WL 3483661, at *22 (S.D.N.Y. June 26, 2020) (the “Order”).

       3.       On September 29, 2020, it came to my attention that I regretfully overlooked

filing the Order in the case of Stokes v. True Colors Bar, Inc., 1:19-cv-2696, which was pending

in the Eastern District of New York.
              Case 1:19-cv-06368-JMF Document 84 Filed 09/29/20 Page 2 of 2




         4.       On September 29, 2020, after learning that the Order had not yet been filed, I

promptly filed the Order in the Stokes case.

         5.       I sincerely apologize to the Court for this oversight.

                                                                Respectfully Submitted:

Dated:            September 29, 2020
                  Valley Stream, NY

                                                                s/richardliebowitz/
                                                                Richard Liebowitz
